Case 2:18-cv-16678-KM-MAH Document 32 Filed 10/27/20 Page 1 of 4 PageID: 938




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


STOCKFOOD AMERICA, INC.,

                          Plaintiff,

                    v.                            Civ. No. 18-16678 (KM/MAH)

ADAGIO TEAS, INC.,
                                                     OPINION & ORDER
                          Defendant.


MCNULTY, U.S.D.J.:

      The plaintiff, Stockfood America, Inc. (“Stockfood”) alleges that the
defendant, Adagio Teas, Inc. (“Adagio”) infringed its copyrights in two
photographic images by posting the images to its website. On July 31, 2020, I
entered an Opinion (“Op.”, DE 26) and Order (DE 27) granting Stockfood’s
motion for summary judgment on the issues of copyright ownership and
infringement. I denied the motion as to whether such infringement was willful.
      Now before the Court is Adagio’s motion for reconsideration. (DE 29) For
the reasons discussed below, it will be denied.
      The standards on a motion for reconsideration are well-settled. See
generally D.N.J. Loc. Civ. R. 7.1(i). Reconsideration is an “extraordinary
remedy,” to be granted “sparingly.” NL Indus. Inc. v. Commercial Union Ins. Co.,
935 F. Supp. 513, 516 (D.N.J. 1996). Generally, reconsideration is granted in
three scenarios: (1) when there has been an intervening change in the law; (2)
when new evidence has become available; or (3) when necessary to correct a
clear error of law or to prevent manifest injustice. See North River Ins. Co. v.
CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995); Carmichael v.
Everson, 2004 WL 1587894, at *1 (D.N.J. May 21, 2004).
      The particular issue relevant here is whether Stockfood had the right as
the photographer’s exclusive licensing agent to sue for infringement. Adagio
argues that the court overlooked—indeed, “ignored” (Motion Brf. at 7)—its
                                         1
Case 2:18-cv-16678-KM-MAH Document 32 Filed 10/27/20 Page 2 of 4 PageID: 939




evidence that an image resembling the copyrighted images appeared on the
Huffington Post website under the caption “Maas, Rita via Getty Images.” In
fact, the Court cited and specifically discussed that evidence in its Opinion.
Adagio may disagree with the Court’s holding, but in no sense did I overlook
this evidence.
      Here is the Opinion’s summary, after a thorough legal discussion, of the
holding as to the issue of copyright ownership (broadly construed to include
licensing issues and standing to sue):
      Altogether, it is clear from the face of the Agency Agreement that
      the photographers intended to appoint Stockfood as their exclusive
      licensing agent. That appointment carried with it the grant of the
      exclusive right to act as a licensing agent, that is, to authorize the
      reproduction, distribution, and display of the Images in return for a
      fee that would be shared with the photographer. Moreover, that
      right was exclusive; under Minden, the photographers’ retention of
      limited licensing rights does not undermine exclusivity as a matter
      of law, and the Agency Agreements provide that Stockfood is the
      photographers’ sole and exclusive agent worldwide.

(Op. at 23)
      Immediately preceding that summary is the Court’s discussion of the
allegedly overlooked evidence:
             Both Agency Agreements provide that “[t]he Photographer
      hereby appoints [Stockfood], and [Stockfood] hereby accepts such
      appointment, as the Photographer’s exclusive agent worldwide with
      respect to licensing the Photographs submitted to [Stockfood] by
      the Photographer.” (DE 20-2 at 1, 10 (emphasis added)). An
      appointment as the photographer’s exclusive agent worldwide, I
      find, is sufficiently specific; it does not permit the appointment of
      another licensing agent for the same copyrighted works.

            However, that is exactly what Adagio argues has occurred. It
      points to a posting on the HuffPost website which includes a copy
      of one of the Images bearing the caption “Maas, Rita via Getty
      Images.” (Def. Br. at 8). The implication is that Rita Maas, one of
      the two photographers involved in this case, has given Getty
      Images, another stock image agency, the ability to license the
      Image for use by HuffPost.

                                         2
Case 2:18-cv-16678-KM-MAH Document 32 Filed 10/27/20 Page 3 of 4 PageID: 940




             First, it is not clear that this implication is true. The Image
      could have been licensed to Getty Images by Stockfood, or Getty
      Images could have been granted a one-time non-exclusive license
      from Rita Maas. Second, even if true, it may indicate no more than
      Maas’s breach of her contract with Stockfood; there is no reason
      that the photographer’s breach, if it occurred, would deprive
      Stockfood of the rights for which it bargained. Adagio therefore
      raises no facts indicating that Stockfood’s appointment as
      licensing agent was not exclusive in Sense #2.

(Op. at 22–23) (fn. omitted) “Sense #1” and “Sense #2” of exclusivity were
defined earlier in the Opinion.). The Court was not here speculating as to the
meaning of the HuffPost citation or the licensing rights that might have been
retained by the photographer. My point was that its significance was not
established by evidence.
      This single website reference comprises Adagio’s evidentiary submission
on the issue of exclusivity. Adagio now speculates that this website reference
signifies that the license agreement, despite its explicit wording, was not
exclusive. Adagio could have subpoenaed the photographer, the website, or
Getty Images, and it is possible that such efforts could have yielded admissible
evidence to substantiate its position. Apparently it never did so. Adagio
attempts to finesse this shortcoming in two footnotes. The first states that
Getty was a licensing agent of the Maas image as recently as July 2019.
(Motion Brf. at 11 n.1) This statement is made “on information and belief.” But
we are not at the pleading stage; this is a motion for (reconsideration of)
summary judgment. The second footnote cites Fed. R. Civ. P. 26; the plaintiff,
says Adagio, failed to provide any information about licensing to Getty in
response to discovery requests, and should now be compelled to do so. (Motion
Brf. at 11 n.2) Summary judgment is not the time to make a motion to compel
discovery, and that goes double for a motion for reconsideration. Adagio was
not taken by surprise here; it was Adagio which introduced the Huffington Post
evidence in the first place and cited it in opposition to summary judgment.




                                        3
Case 2:18-cv-16678-KM-MAH Document 32 Filed 10/27/20 Page 4 of 4 PageID: 941




      There is no evidence of the circumstances, legal and factual, surrounding
the appearance of the image on the Huffington Post website. This internet
citation, particularly considered in the context of the agreements, is not
evidence sufficient to permit a jury to find in Adagio’s favor on the issue of
copyright ownership.


                                     ORDER
      Accordingly, IT IS this 27th day of October, 2020
      ORDERED that the motion for reconsideration (DE 30) is DENIED.


                                      /s/ Kevin McNulty
                                      ____________________________________
                                       HON. KEVIN MCNULTY, U.S.D.J.




                                         4
